Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on July 07, 2020, assigned serial 16/922,052 and titled “LOCALIZATION ADAPTION BASED ON WEATHER ESTIMATION”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a method of localizing a vehicle which includes the steps of identifying, by one or more processors, a weather condition in which the vehicle is currently driving; receiving, by the one or more processors, a first sensor input having intensity information, a second sensor input having elevation information, and a third sensor input having radar sensor information; determining, by the one or more processors, for each of the first, second, and third sensor inputs, an alignment and a corresponding alignment score by comparing that sensor input to a corresponding pre-stored image for that sensor input; determining, by the one or more processors, a set of 
Claims 1-20 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
January 24, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661